Opinion issued August 27, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00153–CV




BETHEL ENTERPRISES OF TEXAS, LTD, A LIMITED PARTNERSHIP,
A/K/A AND D/B/A BETHEL ENTERPRISES OF TEXAS; AND BETHEL
ENTERPRISES, LLC, A LIMITED LIABILITY COMPANY, AS GENERAL
PARTNER, Appellants

V.

MEDITERRANEAN SHIPPING COMPANY (USA) INC., Appellee




On Appeal from the County Civil Court Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 913154001




MEMORANDUM OPINIONAppellants Bethel Enterprises of Texas, Ltd, a Limited Partnership, a/k/a and
d/b/a Bethel Enterprises of Texas; and Bethel Enterprises, LLC, a Limited Liability
Company, as General Partner have failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellants did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.